USCA11 Case: 18-10417    Date Filed: 02/24/2021    Page: 1 of 26



                                                                     [PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 18-10417
                        ________________________

                     D.C. Docket No. 1:17-cv-04656-AT



W. A. GRIFFIN, MD,

                                                            Plaintiff - Appellant,

                                  versus

COCA-COLA REFRESHMENTS USA, INC.,
UNITED HEALTHCARE INSURANCE COMPANY,

                                                         Defendants - Appellees,

UNITED HEALTHCARE OF GEORGIA, INC.,

                                                                      Defendant.


                        ________________________

                              No. 18-10418
                        ________________________

                     D.C. Docket No. 1:17-cv-04657-AT



W. A. GRIFFIN, MD,
           USCA11 Case: 18-10417          Date Filed: 02/24/2021      Page: 2 of 26



                                                                        Plaintiff - Appellant,

                                            versus

DELTA AIR LINES, INC.,
UNITED HEALTHCARE INSURANCE COMPANY,

                                                                    Defendants - Appellees,

UNITED HEALTHCARE PLAN OF GEORGIA, INC.,

                                                                                   Defendant.

                              ________________________

                     Appeals from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                    (February 24, 2021)

Before BRANCH and MARCUS, Circuit Judges, and UNGARO,∗ District Judge.

BRANCH, Circuit Judge:

       Dr. Wakitha Griffin, a dermatologist in Atlanta, Georgia, has filed many

appeals in this Court in recent years, all of which have involved her attempts to

receive in-network payments despite being an out-of-network provider. Our other

opinions have been unpublished; we choose to publish today in hopes of resolving

this recurring litigation.




       ∗  The Honorable Ursula Ungaro, United States District Court for the Southern District of
Florida, sitting by designation.

                                               2
         USCA11 Case: 18-10417        Date Filed: 02/24/2021   Page: 3 of 26



      These consolidated appeals arise from Griffin’s treatment of two patients

who were insured under two separate employee welfare benefit plans which are

administered by United Healthcare (“United”). The Employee Retirement Income

Security Act of 1974 (“ERISA”) covers both plans. Because Griffin does not have

a contract with United whereby she provides services in exchange for

reimbursement at a negotiated rate, she is an out-of-network provider under both

plans. Generally, patients are reimbursed at lower rates when receiving healthcare

services from out-of-network providers rather than in-network providers.

      Eschewing a contractual relationship with United and payment from her

patients, Griffin instead requested that the two patients assign their benefits under

their plans to her. They obliged. Griffin then attempted to collect from United the

same payment that she would have received had she been an in-network provider.

When United only paid her the benefits she was entitled to as an out-of-network

provider, Griffin brought two separate lawsuits—one against Coca-Cola

Refreshments, Inc. (“Coca-Cola”) and United and the other against Delta Air

Lines, Inc. (“Delta”) and United (collectively, “Defendants”)—asserting various

ERISA violations. The district court dismissed both cases for failure to state a

claim because the plans’ anti-assignment clauses prevented Griffin from obtaining

statutory standing under ERISA to sue on behalf of her patients. Griffin appealed

both cases to this Court.


                                          3
          USCA11 Case: 18-10417        Date Filed: 02/24/2021   Page: 4 of 26



      These consolidated appeals raise an unsettled issue about whether an ERISA

plan administrator or its claims agent may waive its right to rely on an anti-

assignment provision in an ERISA-covered plan. We need not reach that issue,

however. Even assuming that waiver is available in the ERISA context,

Defendants did not waive their ability to assert the anti-assignment provisions as a

defense. And regardless of waiver, Griffin’s lawsuit still fails to state a claim:

United paid her in full, both under the terms of the patients’ assignments and the

provisions of the healthcare plans. We therefore affirm the district court’s orders.

                                  I.     Background

      Although these consolidated appeals implicate two distinct health benefit

plans, patients, and assignments, the facts giving rise to Griffin’s claims in each

case are largely the same. A few years ago, Griffin provided medical treatment for

two patients: Patient J.J., who was insured under the Coca-Cola Plan, and Patient

G.A., who was insured under the Delta Plan. 1 United is the Coca-Cola Plan’s

Claims Fiduciary and the Delta Plan’s Claims Administrator. Under the terms of

both plans, Griffin is an “out of network” physician. Generally, the plans

reimburse the beneficiary at a higher percentage when he visits an in-network

physician rather than an out-of-network physician. For example, the Coca-Cola



      1
        The Coca-Cola Company Benefits Committee is the Coca-Cola Plan Administrator and
the Administrative Committee of Delta Air Line, Inc. is the Delta Plan Administrator.
                                           4
         USCA11 Case: 18-10417        Date Filed: 02/24/2021   Page: 5 of 26



Plan provides that when a beneficiary has an office visit with an out-of-network

physician, the plan pays 60 percent of the cost of service and the beneficiary pays

40 percent. By contrast, if the beneficiary has an office visit with an in-network

physician, the plan pays at least 80 percent.

      In exchange for medical treatment and in lieu of payment, the two patients

executed an assignment of their plan benefits to Griffin. Both assignments are

identical. By signing, the patient acknowledges that the document is “a direct legal

assignment of my rights and benefits under this policy and designation of

authorized representative” and “authorize[s] any plan administrator or fiduciary,

insurer, and my attorney to release to such provider(s) any and all plan

documents.” The assignment further provides that the patient has assigned “all

medical benefits and/or insurance reimbursement, if any, otherwise payable to [the

patient] for services rendered from such provider(s), regardless of such provider’s

managed care network participation status.”

      Griffin believed that the assignments entitled her to full payment for her

services, as if she were an in-network provider. She submitted claims to United,

which she alleges United only partially paid. Griffin appealed United’s payment

determinations. In her appeals, Griffin made numerous requests, including: (1)

that United disclose the plan’s unambiguous anti-assignment provision, should the




                                          5
         USCA11 Case: 18-10417        Date Filed: 02/24/2021   Page: 6 of 26



plan have one; (2) copies of the plan documents; and (3) the identification of the

Plan Administrator.

      United denied each appeal and responded directly to the patients, copying

Griffin on the communications. In each appeal denial, United explained that

Griffin was not reimbursed the full amount of her charges because of the relevant

plan’s provisions regarding out-of-network coverage and deductibles. United

therefore upheld the payment determinations and did not address Griffin’s specific

requests. Undeterred, Griffin submitted second level appeals for both claims and

reiterated her requests. United again denied the appeals without addressing

Griffin’s requests.

      After exhausting her administrative remedies, Griffin, proceeding pro se,

filed two complaints in Georgia state court: one against United and Coca-Cola, for

her treatment of Patient J.J., and the other against United and Delta, for her

treatment of Patient G.A. The operative complaints are nearly identical and bring

the same four claims: failure to pay plan benefits under 29 U.S.C. § 1132 (Count

1), breach of fiduciary duty under 29 U.S.C. § 1104 (Count 2), failure to provide

plan documents under 29 U.S.C. §§ 1024(b), 1104, and 1132(2) (Count 3); and

breach of co-fiduciary duties under 29 U.S.C. § 1105(a)(2) (Count 4). Defendants

removed both lawsuits to the United States District Court for the Northern District

of Georgia and moved to dismiss Griffin’s complaints for failure to state a claim.


                                          6
           USCA11 Case: 18-10417           Date Filed: 02/24/2021      Page: 7 of 26



       Griffin was in familiar territory in the district court. In the last four years,

Griffin has filed more than two dozen cases either directly in the Northern District

of Georgia or in state court that were later removed to that district court. 2 All

involve Griffin seeking reimbursement from health plans through her patients’

assignment of benefits.




       2
          See Griffin v. Blue Cross and Blue Shield Healthcare Plan of Ga., Inc., et al, No. 1:14-
cv-1610-AT (N.D. Ga. filed May 28, 2014); Griffin v. S. Co. Servs., Inc., No. 1:15-cv-0115-AT
(N.D. Ga. filed Jan. 14, 2015); Griffin v. SunTrust Bank, Inc., No. 1:15-cv-0147-AT (N.D. Ga.
filed Jan. 16, 2015); Griffin v. FOCUS Brands Inc., No. 1:15-cv-0170-AT (N.D. Ga. filed Jan.
20, 2015); Griffin v. Health Sys. Mgmt., Inc., No. 1:15-cv-0171-AT (N.D. Ga. filed Jan. 20,
2015); Griffin v. Lockheed Martin Corp., No. 1:15-cv-0267-AT (N.D. Ga. filed Jan. 28, 2015);
Griffin v. Gen. Mills, Inc., No. 1:15-cv-0268-AT (N.D. Ga. filed Jan. 28, 2015); Griffin v.
Oldcastle, Inc., No. 1:15-cv-0269-AT (N.D. Ga. filed Jan 28, 2015); Griffin v. Habitat for
Humanity Int’l, Inc., No. 1:15-cv-0369-AT (N.D. Ga. filed Jan 28, 2015); Griffin v. Verizon
Commc’ns, Inc., No. 1:15-cv-0569-AT (N.D. Ga. filed Feb. 26, 2015); Griffin v. Humana
Employers Health Plan of Ga., Inc., No. 1:15-cv-3574-AT (N.D. Ga. filed Oct. 8, 2015); Griffin
v. Aetna Health Inc., et al., No. 1:15-cv-3750-AT (N.D. Ga. filed Oct. 26, 2015); Griffin v. Gen.
Elec. Co., No. 1:15-cv-4439-AT (N.D. Ga. filed Dec. 22, 2015); Griffin v. Navistar, Inc., No.
1:16-cv-0190-AT (N.D. Ga. filed Jan. 21, 2016); Griffin v. Humana Employers Health Plan of
Ga., Inc., No. 1:16-cv-0245-AT (N.D. Ga. filed Jan. 26, 2016); Griffin v. Coca-Cola Enters.,
Inc., No. 1:16-cv-0389-AT (N.D. Ga. filed Feb. 9, 2016); Griffin v. Sevatec, Inc., No. 1:16-cv-
0390-AT (N.D. Ga. filed Feb. 9, 2016); Griffin v. Cassidy Turley Com. Real Estate Servs.s, Inc.,
No. 1:16-cv-0496-AT (N.D. Ga. filed Feb. 17, 2016); Griffin v. Americold Logistics, LLC, No.
1:16-cv-0497-AT (N.D. Ga. filed Feb. 17, 2016); Griffin v. Applied Indus. Techs., Inc., No. 1:16-
cv-0552-AT (N.D. Ga. filed Feb. 23, 2016); Griffin v. Areva, Inc., No. 1:16-cv-0553-AT (N.D.
Ga. filed Feb. 23, 2016); Griffin v. FOCUS Brands, Inc., No. 1:16-cv-0791-AT (N.D. Ga. filed
Mar. 10, 2016); Griffin v. Northside Hosp., Inc., No. 1:16-cv-1934-AT (N.D. Ga. filed June 10,
2016); Griffin v. Crestline Hotels & Resorts, LLC, No. 1:16-cv-2022-AT (N.D. Ga. filed June 16,
2016); Griffin v. Verizon Commc’ns, Inc., No. 1:16-cv-2639 (N.D. Ga. filed July 20, 2016);
Griffin v. RightChoice Managed Care, Inc., et al, No. 1:16-cv-3102 (N.D. Ga. filed Aug. 23,
2016); Griffin v. Aetna Health Inc., et al, No. 1:17-cv-00077 (N.D. Ga. filed Jan. 6, 2017);
Griffin v. United Healthcare of Ga., Inc., et al, No. 1:17-cv-4561-AT (N.D. Ga. filed Nov. 13,
2017); Griffin v.Coca-Cola Refreshments USA, Inc., et al, No. 1:17-cv-4656-AT (N.D. Ga. filed
Nov. 20, 2017). Griffin v. Delta Air Lines, Inc., et al, No. 1:17-cv-4657-AT (N.D. Ga. Nov. 20,
2017).
                                                7
           USCA11 Case: 18-10417        Date Filed: 02/24/2021    Page: 8 of 26



       Similar to her past claims, her allegations here focus on United’s failure to

disclose to her whether the plans had anti-assignment provisions, even though she

requested them in her claim appeals. And because Defendants did not provide her

the plan documents containing those provisions, Griffin’s complaints allege that

they cannot rely on them in defense of their lawsuit.

       In their motions to dismiss Griffin’s complaints, Defendants asserted that the

plans’ anti-assignment provisions rendered the assignment of benefits void. The

plans each contain anti-assignment provisions. 3 The Coca-Cola Plan provides:

       9.02 Assignment. If applicable, an Enrolled Person may authorize the
       Plan to directly pay the service provider or hospital that provided the
       Enrolled Person’s covered care and treatment. Except as provided in
       the foregoing sentence, and subject to Section 9.06 of this Plan
       relating to Qualified Medical Child Support Orders, an Enrolled
       Person may not assign or alienate any payment with respect to any
       Benefit which an Enrolled Person is entitled to receive from the Plan,
       and further, except as may be prescribed by law, no Benefits shall be
       subject to attachment or garnishment of or for an Enrolled Person’s
       debts or contracts, except for recovery of overpayments made on an
       Enrolled Person’s behalf by this Plan.

Another section of the plan states, “While benefits payable at any time may be

used to make direct payments to health care providers, no amount payable at any


       3
          The Coca-Cola Plan has two operative plan documents: the Coca-Cola Company Health
and Welfare Benefits Plan (“Wrap Document”) and the Summary Plan Descriptions and Benefit
Policies (“SPD”). The SPD is incorporated by reference into the Plan through the Wrap
Document. We refer to them together as the “Coca-Cola Plan.”
        The Delta Plan also has two operative plan documents: the Account-Based Healthcare
Plan (“Wrap Document”) and the Summary Plan Descriptions and Benefit Policies (“SPD”).
The SPD is incorporated by reference into the Plan through the Wrap Document. We refer to
them together as the “Delta Plan.”
                                             8
         USCA11 Case: 18-10417        Date Filed: 02/24/2021   Page: 9 of 26



time shall be subject in any matter to alienation by assignment of any kind. Any

attempt to assign any such amount shall be void.” The Coca-Cola Plan further

provides that beneficiaries “may not assign any rights or cause of action that [they]

may have against a third-party to recover medical expenses without the express

written consent of the Plan Administrator.”

      Similarly, the Delta Plan provides:

      13.07 Anti-Alienation of Benefits. Except as required by law, no
      benefit, payment or distribution under the Plan shall be subject to the
      claim of any creditor of the Participant, or to any legal process by any
      creditor of the Participant, or to any legal process by any creditor of
      the Participant, and the participant shall not have any right to alienate,
      commute, anticipate or assign (either at law or in equity) all or any
      portion of any benefit, payment or distribution under the Plan except
      to the extent provided herein; provided, however, a Participant may
      make a voluntary and revocable assignment, but only for such
      purposes as the Administrative Committee may from time to time
      specify.

Another section of the plan states:

      Except as required by law, no benefit, payment or distribution under
      the plans will be subject to the claim of any creditor of a participant,
      or to any legal process by any creditor of the participant, and the
      participant will not have any right to alienate, commute, anticipate or
      assign all or any portion of any benefit, payment or distribution under
      the plans.

      However, a participant may make a voluntary and revocable
      assignment, but only for such purposes as the Plan Administrator may
      specify from time to time.

      The district court dismissed both of Griffin’s complaints for failure to state a

claim. Regarding her suit against Delta and United, the district court found the
                                            9
         USCA11 Case: 18-10417       Date Filed: 02/24/2021   Page: 10 of 26



Delta Plan’s anti-assignment provisions barred all of Griffin’s claims. In its order

dismissing the suit against Coca-Cola and United, the district court similarly found

the Coca-Cola Plan’s anti-assignment provisions indisputably barred Griffin’s

claim for payment under the plan (Count 1). The court also found that, even if the

language of the anti-assignment provisions did not bar the remaining non-payment

claims (Counts 2, 3, and 4), the assignment itself did not include the right to bring

those non-payment claims. Accordingly, she lacked derivative statutory standing

to bring those claims as well. The district court did not address Griffin’s waiver

arguments. Griffin appealed the district court’s orders to this Court.

      Griffin presents three issues on appeal. First, did the patients legally assign

Griffin the right to bring the breach of fiduciary duty and statutory penalties claims

(the “non-payment-related claims”) as well as benefit claims? Second, do the anti-

assignment provisions apply to Griffin’s claims for underpayment of benefits

and/or the non-payment claims? Third, if they do apply to some or all of the

claims, are Defendants estopped from relying on the anti-assignment provisions or

have they otherwise waived the right to assert them?

      We appointed Griffin counsel sua sponte and set this case for oral argument.

After reviewing the record, the parties’ briefs, and oral argument, we affirm the

lower court’s decisions.

                       II.    Standard of Review and ERISA


                                          10
         USCA11 Case: 18-10417        Date Filed: 02/24/2021    Page: 11 of 26



      The Court of Appeals reviews “de novo the district court’s grant of a motion

to dismiss under [Federal Rule of Civil Procedure] 12(b)(6) for failure to state a

claim, accepting the allegations in the complaint as true and construing them in the

light most favorable to the plaintiff.” Lanfear v. Home Depot, Inc., 679 F.3d 1267,

1275 (11th Cir. 2012) (quoting Ironworkers Local Union 68 v. AstraZeneca

Pharm., LP, 634 F.3d 1352, 1359 (11th Cir. 2011)).

      ERISA, which governs this case, sets the minimum standards for employee

benefit plans, such as the healthcare plans at issue here. See 29 U.S.C. §§ 1001,

1002. Section 502(a) of ERISA creates federal causes of action for recovery of

benefits under such plans. See 29 U.S.C. § 1132(a)(1)(B) (“A civil action may be

brought . . . by a participant or beneficiary . . . to recover benefits due to him under

the terms of his plan, to enforce his rights under the terms of the plan, or to clarify

his rights to future benefits under the terms of the plan[.]”). ERISA also allows

participants to bring actions under section 502(a) against plan fiduciaries for

breach of fiduciary duty. 29 U.S.C. § 1104. In addition, section 405(a) of ERISA

imposes co-fiduciary liability on all plan fiduciaries in certain circumstances. Id..

§ 1105. Finally, ERISA requires plan administrators, upon request, to provide plan

information to participants and allows for participants to seek statutory penalties

for a plan’s failure to do so. Id. § 1132(c)(1). Critically, to maintain an action

under ERISA, a plaintiff must have standing to sue under the statute. Physicians


                                           11
           USCA11 Case: 18-10417            Date Filed: 02/24/2021         Page: 12 of 26



Multispecialty Grp. v. Health Care Plan of Horton Homes, Inc., 371 F.3d 1291,

1293–94 (11th Cir. 2004).4

       In enacting ERISA, Congress broadly preempted state law relating to

employee benefit plans. Mackey v. Lanier Collection Agency & Serv., Inc., 486

U.S. 825, 829 (1988); see generally Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41

(1987). Where ERISA is silent on an issue, Congress intended for courts to

fashion a federal common law governing employee benefit plans. Glass v. United

of Omaha Life Ins. Co., 33 F.3d 1341, 1347 (11th Cir. 1994). We have explained

the process for determining federal common law under ERISA:

       To decide whether a particular rule should become part of ERISA’s
       common law, courts must examine whether the rule, if adopted, would
       further ERISA’s scheme and goals . . . ERISA has two central goals:
       (1) protection of the interests of employees and their beneficiaries in
       employee benefit plans; and (2) uniformity in the administration of
       employee benefit plans.

Horton v. Reliance Standard Life Ins. Co., 141 F.3d 1038, 1041 (11th Cir. 1998).

When tasked with shaping federal common law in the ERISA context, this Court

has explicitly relied on rules found in the Restatement of Contracts, see, e.g.,

Turner v. Am. Fed’n of Teachers Local 1565, 138 F.3d 878, 882 (11th Cir. 1998),




       4
         As used in this context, standing is not jurisdictional, Article III standing, but rather the
right to make a claim under the statute. Physicians Multispecialty Grp. v. Health Care Plan of
Horton Homes, Inc., 371 F.3d 1291, 1293–94 (11th Cir. 2004).

                                                  12
          USCA11 Case: 18-10417         Date Filed: 02/24/2021      Page: 13 of 26



and state law, see, e.g., Tippit v. Reliance Standard Life Ins. Co., 457 F.3d 1227,

1235 (11th Cir. 2006) (using Georgia law to interpret ambiguous plan).

                                      III.   Analysis

a. The Scope of the Patients’ Assignments

       We first determine the scope of the patients’ assignments to Griffin—

whether they purport to give her the right to bring both payment and non-payment

(breach of fiduciary duties and statutory penalties) claims.

       To maintain an action under ERISA, a plaintiff must have statutory standing.

ERISA limits the right to sue for plan participants, plan beneficiaries, plan

fiduciaries, and the Secretary of Labor. 29 U.S.C. § 1132(a). “Healthcare

providers . . . are generally not ‘participants’ or ‘beneficiaries’ under ERISA.”

Physicians Multispecialty Grp., 371 F.3d at 1294. Still, an assignee may obtain

derivative standing for payment of medical benefits through a written assignment

from a plan participant or beneficiary. See Gables Ins. Recovery, Inc. v. Blue

Cross & Blue Shield of Fla., Inc., 813 F.3d 1333, 1339 (11th Cir. 2015).5

       In this case, no party doubts that the assignments’ language purports to

convey to Griffin a right to bring the claim for unpaid benefits. But Griffin argues

that the patients assigned all their rights—including the right to bring fiduciary and



5
  For the reasons discussed herein, we need not decide whether the assignment of nonpayment
claims provides derivative standing.
                                             13
         USCA11 Case: 18-10417       Date Filed: 02/24/2021    Page: 14 of 26



statutory penalty claims—under the plans because the assignments state: “This is a

direct legal assignment of my rights and benefits under the policy.” That sentence,

Griffin claims, is enough to transfer the participant’s right to bring claims both for

unpaid payments and non-payment related claims.

      In numerous unpublished decisions, we have rejected similar claims (all

made by Griffin) regarding the assignment of the right to bring non-payment

claims like those in Counts 2, 3, and 4. See, e.g., Griffin v. SunTrust Bank Inc.,

648 F. App’x 962, 967 (11th Cir. 2016) (“Nothing in an assignment of benefits

transfers the patient’s right to bring a cause of action” for similar non-payment-

related claims.); Griffin v. Health Sys. Mgmt. Inc, 635 F. App’x 768, 772 n.4 (11th

Cir. 2015). Griffin argues that these prior decisions only examine particular lines

in the assignment, and we have not considered the exact language she points to in

this appeal. Because the language Griffin relies on in this appeal assigns both

“rights and benefits under the policy,” Griffin claims, it expressly assigns the right

to bring both payment and non-payment-related claims.

      Even assuming this “rights and benefits” language evinces the assignment of

two distinct rights—the right to bring claims for both payment and non-payment—

the assignments themselves contradict Griffin’s argument. The general form

assignments on which Griffin relies contain 10 separately listed paragraphs

outlining the scope of the assignments. The patients checked the box next to each


                                          14
         USCA11 Case: 18-10417       Date Filed: 02/24/2021    Page: 15 of 26



one. None of the paragraphs mention breach of fiduciary duty or statutory penalty

claims. Rather, they provide the details of Griffin’s “right” to receive the patients’

“medical information” and “payment of benefits” under the Plan. Therefore, the

assignments make clear that the patients only assigned their right to bring claims

for payment pursuant to 29 U.S.C. § 1132. Accordingly, the district court was

correct to dismiss Griffin’s non-payment claims.

b. The Plans’ Anti-Assignment Provisions

     i. Applicability to Griffin’s Payment Claim

      We next turn to whether Griffin’s payment claim survives the language of

the plans’ anti-assignment provisions. We find that her payment claim does not.

      We have held that “an unambiguous anti-assignment provision in an ERISA-

governed welfare benefit plan is valid and enforceable” against healthcare

providers. Physicians Multispecialty Grp., 371 F.3d at 1296. The anti-assignment

language in the plans at issue is unambiguous and thus enforceable. The Coca-

Cola Plan says a participant “may not assign or alienate any payment with respect

to any Benefit,” and “no amount payable at any time shall be subject in any matter

to alienation by assignment of any kind. Any attempt to assign any such amount

shall be void.” Similarly, the Delta Plan provides that “the participant shall not

have any right to alienate, commute, anticipate or assign (either at law or in equity)

all or any portion of any benefit, payment or distribution under the Plan.” And


                                          15
         USCA11 Case: 18-10417        Date Filed: 02/24/2021       Page: 16 of 26



another provision similarly states: “the participant will not have any right to

alienate, commute, anticipate or assign all or any portion of any benefit, payment

or distribution under the plans.” On their face, these provisions restrict a patient’s

ability to assign his rights and therefore bar Griffin’s claims.

      In fact, Griffin “recognizes the weight of authority from this Court affirming

the dismissals of several cases filed by Dr. Griffin based on the application of anti-

assignment provisions to similar claims brought by Dr. Griffin under ERISA for

unpaid benefits.” But she urges this Court to reverse course and follow the Fifth

Circuit’s lead in its 1992 opinion in Hermann Hospital v. MEBA Medical and

Benefits Plan, 959 F.2d 569 (5th Cir. 1992), overruled in part on other grounds by

Access Mediquip, L.L.C. v. United Healthcare Insurance Co., 698 F.3d 229, 230

(5th Cir. 2012) (en banc).

      In Hermann, the Fifth Circuit held that the defendant plan’s anti-assignment

provisions were unenforceable against a healthcare provider. The patient in that

case assigned “all rights, title and interest in the benefits payable for services

rendered by the [healthcare provider]” to the provider-plaintiff. Id. at 571. The

anti-assignment provision at issue stated:

      No employee, dependent or beneficiary shall have the right to assign,
      alienate, transfer, sell, hypothecate, mortgage, encumber, pledge,
      commute, or anticipate any benefit payment hereunder, and any such
      payment shall not be subject to any legal process to levy execution
      upon or attachment or garnishment proceedings against for the
      payment of any claims.
                                           16
         USCA11 Case: 18-10417        Date Filed: 02/24/2021    Page: 17 of 26




Id. at 574. The Fifth Circuit held that the anti-assignment clause did not, by its

terms, void the assignment to the provider because it did not explicitly cover

healthcare providers. Id. at 575. The court found it would be inequitable to

prevent providers from recovering for the services they rendered unless the

participants first sued the plan and the provider then sued the participants. Id.

Thus, Griffin claims that this Court should find the Coca-Cola Plan’s and Delta

Plan’s anti-assignment provisions do not bar the assignments because she received

the assignment in her capacity as a healthcare provider.

      But Griffin effectively asks this Court to invalidate an unambiguous contract

provision which is valid and enforceable under our precedent based on the policy

preferences of another circuit. We cannot depart from our precedent. See Wilson

v. Taylor, 658 F.2d 1021, 1034 (5th Cir. May 1, 1981) (“It is the firm rule of this

circuit that we cannot disregard the precedent set by a prior panel, even though we

perceive error in the precedent. Absent an intervening Supreme Court decision

which changes the law, only the en banc court can make the change.”). Thus, if

nothing else prevents Defendants from relying on the anti-assignment provisions in

this litigation, the provisions bar Griffin’s claims for unpaid benefits.

    ii. Void v. Voidable

      Before we turn to Griffin’s remaining arguments as to why Defendants

either waived or are estopped from relying on these anti-assignment provisions, we
                                           17
           USCA11 Case: 18-10417         Date Filed: 02/24/2021       Page: 18 of 26



must address an often-overlooked threshold issue: whether the anti-assignment

provisions make the assignments void or voidable. 6 If the assignments are void ab

initio then there is no need to proceed to the equitable claims because each

assignment is inherently null. On the other hand, if the assignments are merely

voidable, then they are effective unless and until they are challenged. See, e.g.,

Pitts ex rel. Pitts v. Am. Sec. Life Ins. Co., 931 F.2d 351, 356 (5th Cir. 1991)

(discussing consequences of determining whether insurance policy was void rather

than voidable). Estoppel and waiver would only be available defenses to a

voidable anti-assignment clause.

       As discussed above, federal courts fill in the gaps Congress left in ERISA

with federal common law. Glass, 33 F.3d at 1347. ERISA itself does not give an

answer to the issue of void versus voidable. Nor have the parties addressed it.

And federal courts have not discussed the distinction between void and voidable in

the ERISA context. Courts sometimes even use these concepts interchangeably. 7


       6
         Black’s Law Dictionary defines “void” as “[o]f no legal effect; to null.” Void, Black’s
Law Dictionary (11th ed. 2019). Something that is “void ab initio” is “[n]ull from the beginning,
as from the first moment when a contract is entered into. A contract is void ab initio if it
seriously offends law or public policy, in contrast to a contract that is merely voidable at the
election of one party to the contract.” Id. The term “voidable” is defined as “[v]alid until
annulled,” that is, “capable of being affirmed or rejected at the option of one of the parties.”
Voidable, Black’s Law Dictionary (11th ed. 2019).
       7
          “[C]ourts have lamented that ‘[t]he distinction between void and voidable is not as
distinctly defined as could be wished.’ As a result, ‘[c]ourts have used the words “void,”
“voidable,” “invalid,” and “unenforceable” imprecisely’ or even interchangeably.” Jesse A.
Schaefer, Beyond a Definition: Understanding the Nature of Void and Voidable Contracts, 33
CAMPBELL L. REV. 193, 194 (2010) (quoting Arnold v. Fuller’s Heirs, 1 Ohio 458, 467 (Ohio
                                               18
          USCA11 Case: 18-10417          Date Filed: 02/24/2021       Page: 19 of 26



       Absent other guidance, we may look to the applicable state law to fill in

ERISA’s gaps. Glass, 33 F.3d at 1347. The Georgia Code renders as void: (1)

contracts to do immoral or illegal things, (2) contracts against public policy, and

(3) gambling contracts. O.C.G.A. §§ 13-8-1, 13-8-2, 13-8-3. This definition

comports with our century-old precedent: in 1906, the former Fifth Circuit

explained:

       The distinction between ‘void’ and ‘voidable’ in their application to
       contracts is sometimes one of practical importance. A transaction
       may be void as to one party, and not as to another. When entire
       technical accuracy is desired, the term ‘void’ can only be properly
       applied to those contracts that are of no effect whatsoever, . . . or in
       contravention of that which the law requires, and therefore incapable
       of confirmation or ratification.

Haggart v. Wilczinski, 143 F. 22, 27 (5th Cir. 1906). The assignments here are not

illegal. Nor do they contravene public policy. See Cagle v. Bruner, 112 F.3d

1510, 1515 (11th Cir. 1997) (“[N]either § 1132(a) nor any other ERISA provision

prevents derivative standing based upon an assignment of rights[.]”). And they

have nothing to do with gambling. Accordingly, the assignments here are merely

voidable rather than void ab initio and thus are enforceable unless and until

Defendants raise the anti-assignment provisions. To put it another way, the




1824) and Daugherty v. Kessler, 286 A.2d 95, 97 (Md. 1972)). This confusion is noted in
Black’s Law Dictionary: “the word [void] is often used and construed as bearing the more liberal
meaning of ‘voidable.’” Void, Black’s Law Dictionary (11th ed. 2019).


                                              19
         USCA11 Case: 18-10417       Date Filed: 02/24/2021   Page: 20 of 26



existence of those provisions did not automatically nullify the assignments, and

thus equitable doctrines are available. Having said all that, we can turn to Griffin’s

waiver and estoppel arguments.

         c. Waiver

      Griffin argues that Defendants waived their right to rely on the anti-

assignment provisions because they did not alert her to their existence prior to

litigation. We disagree.

      “Waiver is the voluntary, intentional relinquishment of a known right.”

Glass, 33 F.3d at 1347; see also Pitts, 931 F.2d at 357; Appleman, Insurance Law

and Practice, § 9251, at 488–89 (1981). Waiver can be express or implied from

conduct. In re Garfinkle, 672 F.2d 1340, 1347 (11th Cir. 1982). “Where a party

alleges an implied waiver, ‘the acts, conduct, or circumstances relied upon to show

waiver must make out a clear case’” of intentional relinquishment. Witt v. Metro

Life Ins. Co., 772 F.3d 1269, 1279 (11th Cir. 2014) (quoting In re Garfinkle, 672

F.2d at 1347).

      Because ERISA does not address waiver, courts have fashioned federal

common law to address cases where a defendant relies on a contractual provision

to defeat a claim. But various circuits have approached the problem differently.

For example, the Fourth Circuit considers waiver to be a “prohibited concept” with

respect to ERISA. Gagliano v. Reliance Standard Life Ins. Co., 547 F.3d 230, 239


                                          20
         USCA11 Case: 18-10417       Date Filed: 02/24/2021    Page: 21 of 26



(4th Cir. 2008). Other circuits have reached the opposite conclusion. See, e.g.

Glista v. Unum Life Ins. Co. of America, 378 F.3d 113, 132 (1st Cir. 2004)

(insurance company waived its right to raise a policy’s clause for the first time in

litigation). This circuit has “left open the question of whether waiver principles

might apply under the federal common law in the ERISA context,” Witt, 772 F.3d

at 1279, and we do so again today because we need not decide it.

      Even if the doctrine applies in the ERISA context, waiver would not be

available under the facts of this case. None of the Defendants expressly

relinquished its right to assert the anti-assignment clauses in litigation. And Griffin

does not allege any acts that would indicate they intentionally did so. Boiled

down, Griffin alleges that defendants ignored her pre-litigation requests for plan

documents and any anti-assignment provisions, if they existed. Evidence that an

insurance plan’s claims administrator ignored a third party’s pre-litigation request

for information about a contract with another party, without more, is insufficient to

show that the claims administrator or provider voluntarily or intentionally

abandoned a contractual defense to litigation. Thus, even if waiver applied,

Griffin’s allegations are insufficient to establish that the Defendants waived the

anti-assignment provisions.

d.    Estoppel




                                          21
          USCA11 Case: 18-10417       Date Filed: 02/24/2021   Page: 22 of 26



        As an alternative to her waiver claim, Griffin argues that Defendants are

equitably estopped from relying on the anti-assignment provisions because they

did not respond to her pre-litigation inquiries as to whether the Coca-Cola Plan and

the Delta Plan contained such provisions.

        In the ERISA context, equitable estoppel applies when “the plaintiff can

show that (1) the relevant provisions of the plan at issue are ambiguous, and (2) the

plan provider or administrator has made representations to the plaintiff that

constitute an informal interpretation of ambiguity.” Jones v. Am. Gen. Life & Acc.

Ins. Co., 370 F.3d 1065, 1069 (11th Cir. 2004). Equitable estoppel in the ERISA

context is “very narrow.” Id.

        The anti-assignments provisions in the two plans at issue here are not

ambiguous. Even if they were, Griffin does not submit any evidence, or even

allege, that Coca-Cola, Delta, or United made any representation to Griffin that

informally interpreted the provision. A straightforward application of the narrow

ERISA estoppel doctrine compels this Court to find that Griffin cannot turn to it

here.

        Griffin asks this Court to rely on the Fifth Circuit’s decision in Hermann and

the Sixth Circuit’s dicta in Sprague v. Gen. Motors Corp., 133 F.3d 388, 404 (6th

Cir. 1998) to find that equitable estoppel’s ambiguity requirement does not apply

to Griffin. We are unpersuaded. In Hermann, the Fifth Circuit held that the


                                          22
         USCA11 Case: 18-10417        Date Filed: 02/24/2021    Page: 23 of 26



defendant was estopped from asserting that the anti-assignment clause applied

because Hermann, the medical provider, “was not privy to” the plan documents

and it was the defendant plan’s “responsibility to notify Hermann” of the anti-

assignment clause. 959 F.2d at 574. Similarly, in Sprague, the Sixth Circuit

observed that the party asserting estoppel’s reliance “can seldom, if ever, be

reasonable or justifiable if it is inconsistent with the clear and unambiguous terms

of the plan documents available to or furnished to the party.” 133 F.3d at 404

(emphasis added). But the facts of Hermann differ from the facts here. In that

case, the payor repeatedly made false representations to the provider. See

Hermann, 959 F.2d at 574. And in Sprague, the Sixth Circuit clarified that in

order to assert an estoppel claim, “there must be conduct or language amounting to

a representation of a material fact.” 133 F.3d at 403. Here, none of the Defendants

made any representations directly to the provider: they communicated with the

beneficiaries and copied Griffin on the communications. And while United did not

provide Griffin with the requested information, neither did it lie to her.

      Further, Griffin’s estoppel argument is foreclosed by our precedent. In the

years following Herman and Sprague, this Court has never disregarded the

ambiguity requirement. See, e.g., Jones, 370 F.3d at 1070 (“[W]hether proceeding

on a breach of contract or equitable estoppel theory, an ERISA plaintiff can only

succeed . . . if he can establish that the plan at issue is at least ambiguous with


                                           23
         USCA11 Case: 18-10417      Date Filed: 02/24/2021    Page: 24 of 26



respect to the relevant benefits for which he claims entitlement.”). And, in the past

five years, we have addressed Griffin’s estoppel argument in a series of

unpublished decisions relating to similar claims based on similar facts. Each time,

we held that equitable estoppel does not apply. See Griffin v. United Healthcare of

Ga., Inc., 754 F. App’x 793, 797 (11th Cir. 2018) (“[E]quitable estoppel cannot

apply” where plan documents were not provided); Griffin v. Coca-Cola Enters.,

Inc., 686 F. App’x 820, 822 (11th Cir. 2017) (same); Griffin v. Habitat for

Humanity Int’l, Inc., 641 F. App’x 927, 932 (11th Cir. 2016) (same); Griffin v.

Verizon Commc’ns, Inc., 641 F. App’x 869, 874 (11th Cir. 2016) (same); Griffin v.

S. Co. Servs., 635 F. App’x 789, 795 (11th Cir. 2015) (same); Griffin v. Focus

Brands, Inc., 635 F. App’x 796, 801 (11th Cir. 2015) (same); Griffin v. Health Sys.

Mgmt., Inc., 635 F. App’x 768, 773 (11th Cir. 2015) (same). A decades-old case

from another circuit does not disturb that conclusion. Equitable estoppel does not

prevent plan administrators or claims fiduciaries from relying on anti-assignment

provisions simply because they did not alert the provider of such provisions.

      In sum, although the assignments gave Griffin statutory standing pursuant to

ERISA to bring claims for payment for the services she provided, the Defendants’

anti-assignment provisions made the assignments voidable. Even assuming waiver

is available in the ERISA context, Defendants did not waive their ability to assert

the anti-assignment provisions when Griffin filed claims against them. Neither


                                         24
         USCA11 Case: 18-10417      Date Filed: 02/24/2021    Page: 25 of 26



does estoppel aid Griffin in avoiding the effect of the anti-assignment provisions.

Therefore, the anti-assignment provisions deprived Griffin of her ability to bring

these ERISA claims.

e. Failure to State a Claim

      We make a final observation about Griffin’s claims before concluding.

Assuming, arguendo, that Defendants’ plans did not have enforceable anti-

assignment provisions and Griffin had statutory standing to bring claims for

payment pursuant to ERISA, Griffin would still fail to state a claim because she is

not entitled to any more compensation than she already received.

      Recall that each assignment at issue is “a direct legal assignment of [the

patient’s] rights and benefits under this policy and designation of authorized

representative.” They also state:

      In considering the amount of medical expenses to be incurred, I, [the
      patient], have insurance and/or employee health care benefits
      coverage, and hereby assign and convey directly to the above named
      healthcare provider(s), as my designated Authorized
      Representative(s), all medical benefits and/or insurance
      reimbursement, if any, otherwise payable to me for services rendered
      from such provider(s), regardless of such provider’s managed care
      network participation status.

Griffin’s “managed care network participation status” is critical. The patients

visited an out-of-network provider—Griffin. Had they paid Griffin out of pocket

and filed a claim for reimbursement with United, United would have been

obligated to reimburse the patients according to their policies for out of network
                                         25
           USCA11 Case: 18-10417           Date Filed: 02/24/2021        Page: 26 of 26



providers. That analysis does not change simply because the patient assigned the

payments to Griffin. 8 Because the patients have no right to full reimbursement for

the charged services, neither does Griffin. The assignment changes nothing.

Either way, Griffin does not have a claim against Defendants.

       We therefore AFFIRM the district court’s orders.




       8
         For example, Griffin charged Patient J.J. $129.96 for the office visit. Patient J.J.’s plan
covered 60 percent of that charge. Therefore, United directly paid Griffin $77.98. United paid
Griffin exactly what it would have paid the Patient J.J. if that patient had followed the process
above.
                                                 26